Case: 20-20341     Document: 00516215097         Page: 1     Date Filed: 02/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 23, 2022
                                  No. 20-20341
                                                                  Lyle W. Cayce
                                                                       Clerk

   Lawrence Higgins,

                                                           Plaintiff—Appellant,

                                       versus

   Ernest Navarrete, Major; Deleta Jones, Captain; Richard
   Morris, Warden,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:13-CV-2419


   Before King, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Lawrence Higgins, an inmate in Texas, appeals the district court’s
   dismissal of his 42 U.S.C. § 1983 retaliation claim. Higgins claims that two
   custody classification committee members and the warden retaliated against
   him for filing a grievance about improper procedures used in collecting a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20341     Document: 00516215097           Page: 2   Date Filed: 02/23/2022




                                    No. 20-20341


   urine sample from him. For the reasons that follow, we AFFIRM in part,
   REVERSE in part, and REMAND for further proceedings.
                    I. Facts & Procedural History
          In February 2013, Ernest Navarrete, then an officer of the Texas
   Department of Criminal Justice (TDCJ), ordered Lawrence Higgins, Texas
   inmate # 1060189, to provide a urine sample. The sample tested positive for
   marijuana. Prison officials held a disciplinary hearing and found Higgins
   guilty of using marijuana and changed his custody categorization from G-2
   (general population) to G-4 (medium custody), the latter of which involves
   less out-of-cell time and more restriction on recreation and inmate job
   opportunities. Higgins filed a grievance regarding the custody categorization,
   and prison officials overturned the previous decision because Navarrete had
   not signed the required urine-sample documentation; Warden Richard
   Morris ordered the case to be reheard.
          In May 2013, at the rehearing, Higgins was found guilty of using
   marijuana at the prison and was then brought before the custody classification
   committee for a second time. But this time, because of a promotion,
   Navarrete was head of the committee. Custody classification is determined
   by a majority vote of three committee members—here, Navarrete, Deleta
   Jones, and Betty Germany. Navarrete asked Germany what they usually do
   in these cases, and she replied, “G-4 medium custody.” Then Navarrete
   asked Jones what her vote was; to which she replied, “[G-4] medium
   custody.”
          Navarrete then stated, “I remember this case now, this is the one
   where you filed a grievance and the case was overturned because I forgot to
   sign the paperwork.” Recognizing the two G-4 votes, he then said, “I guess
   we are going to leave you as you were originally put for the case on [G-4]
   medium custody, but let the record show, that I would have rather put you in




                                         2
Case: 20-20341        Document: 00516215097             Page: 3      Date Filed: 02/23/2022




                                         No. 20-20341


   [G-5] closed custody for all this trouble.” Then Jones said, “Oh wait a
   minute, I want to change my vote to [G-5] closed custody.” Higgins was
   assigned to G-5 closed custody.
            Higgins filed unsuccessful grievances, and then in August 2013
   Higgins filed a complaint against Navarrete, Jones, and Warden Morris (the
   “defendants”) pursuant to 42 U.S.C. § 1983. He alleged that Morris
   improperly ordered a rehearing of his case and that Navarrete and Jones
   retaliated against him for his use of the grievance process by increasing his
   punishment. Higgins sought to have prison officials dismiss his case and
   return him to G-2 status.
            The defendants moved for summary judgment, which the district
   court granted, finding that Higgins failed to show the required causation
   between the alleged retaliatory motive and the less favorable custody
   classification. On appeal, this court reversed, concluding that Higgins had
   presented a genuine dispute of material fact as to causation, and remanded
   for further proceedings. Higgins v. Morris, 673 F. App’x 376, 379 (5th Cir.
   2016).
            Following remand, the district court permitted Higgins to amend his
   complaint, and he added a demand for monetary relief. Defendants again
   moved for summary judgment, arguing that (1) Higgins’s request for the
   court to change his custody classification is moot because he has been in G-2
   custody since August 2014,1 (2) reversal of Higgins’s disciplinary case is
   barred by Heck v. Humphrey, 512 U.S. 477 (1994), (3) defendants are entitled




            1
            It is worth noting that Higgins remained in G-5 custody for nine months after the
   custody classification at issue. Then, he was moved to G-4 custody for six months before
   he was moved to G-2 custody, which has remained his classification to date.




                                               3
Case: 20-20341      Document: 00516215097          Page: 4   Date Filed: 02/23/2022




                                    No. 20-20341


   to qualified immunity, and (4) Higgins failed to prove the causation element
   of his retaliation claim.
          The district court dismissed the case with prejudice, granting
   defendants’ summary judgment motion because “[t]he record shows that
   Higgins’s requested relief in his original complaint is moot and that he is not
   entitled to compensatory or punitive relief.” On appeal, Higgins argues that
   the district court did not address his request to have the disciplinary
   conviction reversed and that the district court erred in finding that he was
   not entitled to monetary relief. Despite requesting and receiving an
   extension, the defendants did not file an appellate brief. Higgins also moved
   to supplement the record with details relating to his custody classification.
                           II. Standard of Review
          We review a district court’s summary judgment decision about a
   section 1983 retaliation claim de novo. Woods v. Smith, 60 F.3d 1161, 1164 (5th
   Cir. 1995). “Summary judgment is proper if the pleadings, depositions,
   answers to interrogatories, and admissions on file, together with any
   affidavits filed in support of the motion, show that there is no genuine issue
   as to any material fact, and that the moving party is entitled to judgment as a
   matter of law.” Hart v. Hairston, 343 F.3d 762, 764 (5th Cir. 2003) (per
   curiam) (citing Fed. R. Civ. P. 56(c)). A prisoner’s verified or sworn
   pleadings are competent summary judgment evidence. See id. at 765 (“On
   summary judgment, factual allegations set forth in a verified complaint may
   be treated the same as when they are contained in an affidavit.”).
                               III. Discussion
          “To state a valid claim for retaliation under section 1983, a prisoner
   must allege (1) a specific constitutional right, (2) the defendant’s intent to
   retaliate against the prisoner for his or her exercise of that right, (3) a
   retaliatory adverse act, and (4) causation.” Bibbs v. Early, 541 F.3d 267, 270




                                          4
Case: 20-20341      Document: 00516215097          Page: 5   Date Filed: 02/23/2022




                                    No. 20-20341


   (5th Cir. 2008) (quoting Jones v. Greninger, 188 F.3d 322, 324–25 (5th Cir.
   1999) (per curiam)). In order to show retaliation, “[t]he inmate must produce
   direct evidence of motivation or, the more probable scenario, ‘allege a
   chronology of events from which retaliation may plausibly be inferred.’ ”
   Woods, 60 F.3d at 1166 (quoting Cain v. Lane, 857 F.2d 1139, 1143 n.6 (7th
   Cir. 1988)).
          Higgins has a right, under the First Amendment, to file a grievance.
   Morris v. Powell, 449 F.3d 682, 683–84 (5th Cir. 2006). And our court has
   already concluded that, as for the second (i.e., the intent) element of a
   retaliation claim, “Navarrete’s statement suggests his own vote was
   motivated by retaliatory intent.” Higgins v. Morris, 673 F. App’x 376, 379 (5th
   Cir. 2016). It is undisputed that the increase from G-4 to G-5 is an adverse
   act. And our court has further concluded that Higgins has at least created a
   factual dispute about “Navarrete’s retaliatory motive caus[ing] Jones to
   change her vote.” Id. Despite this, the district court granted summary
   judgment to the defendants, dismissing Higgins’s claims with prejudice. The
   court did so by focusing on the specific forms of relief that Higgins requests.
          First, we address Higgins’s request for injunctive relief in the form of
   custody reclassification and his request to have his disciplinary conviction
   reversed. Then, we turn to his request for damages. Last, we examine the
   issue of an unmentioned defendant.
      A. Custody Reclassification and Disciplinary Conviction Reversal
          Our court has held that provision of the specific relief sought by a
   prisoner moots the claim for that relief. Biliski v. Harborth, 55 F.3d 160, 162
   (5th Cir. 1995) (concluding a prisoner’s requested transfer to a different
   prison was moot because he had received the transfer); see also White v. Epps,
   191 F. App’x 336, 337 (5th Cir. 2006) (concluding a prisoner’s requested
   transfer out of a particular prison unit was moot because he had received the




                                          5
Case: 20-20341      Document: 00516215097           Page: 6     Date Filed: 02/23/2022




                                     No. 20-20341


   transfer). Because Higgins has been in G-2 custody since August 2014, we
   find that Higgins’s claim requesting transfer to G-2 custody status is moot.
   Additionally, because this claim is moot, we deny Higgins’s motion to
   supplement the record with additional classification-committee records.
          Higgins’s complaint also requested relief in the form of reversal of his
   disciplinary case, and he did not abandon this request for relief on his first
   appeal. The district court, however, did not address Higgins’s request for
   reversal of his disciplinary conviction at either opportunity. Nor did our court
   address Higgins’s request in his first appeal. Higgins, 673 F. App’x 376. On
   this appeal, Higgins urges us to reverse his disciplinary case because it
   resulted in a three-year delay in his parole-consideration date. We decline to
   consider this argument because, “[a]s a court for review of errors,” we do
   “not . . . decide facts or make legal conclusions in the first instance,” but
   “review the actions of a trial court for claimed errors.” Browning v. Kramer,
   931 F.2d 340, 345 (5th Cir. 1991). Instead, we remand to the district court to
   consider this unresolved issue.
                            B. Compensatory Damages
          Higgins asked for “any monetary damages the court or a jury deems
   appropriate be them compensatory or punitive.” The Prison Litigation
   Reform Act of 1995 (PLRA) “prevents prisoners from seeking compensatory
   damages for violations of federal law where no physical injury is alleged.”
   Mayfield v. Tex. Dep’t of Crim. Just., 529 F.3d 599, 605 (5th Cir. 2008); see 42
   U.S.C. § 1997e(e). Higgins alleges that he “has endured much harm and
   suffering” and was “housed in an extremely violent atmosphere where
   inmates were regularly gas bombed for violent outbursts.” However, the
   record does not show evidence that Higgins experienced a physical injury,
   and the PLRA provides that “[n]o Federal civil action may be brought by a
   prisoner confined in a jail, prison, or other correctional facility, for mental or




                                           6
Case: 20-20341      Document: 00516215097           Page: 7    Date Filed: 02/23/2022




                                     No. 20-20341


   emotional injury suffered while in custody without a prior showing of
   physical injury.” 42 U.S.C. § 1997e(e); see also Mayfield, 529 F.3d at 605.
   Accordingly, the district court’s grant of summary judgment on these
   grounds is affirmed.
                          C. Punitive and Nominal Damages
          Punitive and nominal damages, unlike compensatory damages,
   require no such physical injury. Hutchins v. McDaniels, 512 F.3d 193, 197–98
   (5th Cir. 2007) (per curiam). In order to recover punitive damages, Higgins
   must show that defendants’ behavior was “motivated by evil . . . intent,
   or . . . involve[d] reckless or callous indifference to” his rights. Smith v.
   Wade, 461 U.S. 30, 56 (1983); see also Sockwell v. Phelps, 20 F.3d 187, 192 (5th
   Cir. 1994) (stating same). “Although in many instances a factual dispute as
   to a constitutional violation will preclude summary judgment on punitive
   damages, it will not when there is no material question of fact as to the
   reckless nature of the defendant’s conduct.” Heaney v. Roberts, 846 F.3d 795,
   803 (5th Cir. 2017).
          Higgins provided evidence that during the custody committee’s
   voting, Navarette said “let the record show, that I would have rather put you
   in closed custody [i.e., G-5] for all this trouble,” referring to the fact that
   Higgins filed a grievance “and the case was overturned because [Navarette]
   forgot to sign the paperwork.” Responding to Navarette’s statement, Jones
   changed her vote from G-4 to G-5. The district court, citing no law, found
   that these statements “do not show . . . an evil intent” but “show at most
   that the defendants were vindictive.” The Oxford English Dictionary defines
   “vindictive” actions as being “[c]haracterized by a desire for, or the exercise
   of, revenge.” Vindictive, OXFORD ENGLISH DICTIONARY (2022). An
   evidenced desire for revenge may well qualify as evil intent and, at least in the
   context of voting for a harsher custody classification, raises a genuine issue




                                          7
Case: 20-20341         Document: 00516215097               Page: 8       Date Filed: 02/23/2022




                                           No. 20-20341


   as to whether defendants acted with reckless or callous indifference to
   Higgins’s First Amendment right to file a grievance. 2 Because the record
   presents a material question of fact as to the intent underlying Navarette and
   Jones’s conduct, we reverse the district court’s grant of the defendants’
   summary judgment motion and remand to the district court for further
   proceedings.
           Additionally, because Higgins requested “any monetary damages the
   court or jury deems appropriate,” the district court should also consider
   nominal damages on remand.3
                                      D. Warden Morris
           Higgins sued Warden Morris for ordering that Higgins’s disciplinary
   case be reheard. The district court did not address Higgins’s claim against
   Warden Morris but dismissed the full suit with prejudice. However, Higgins
   does not appeal the issue. Instead, he concedes that the grievance office gave
   Warden Morris the option to order the case reheard. Arguments not briefed
   on appeal are abandoned. Geiger v. Jowers, 404 F.3d 371, 373 n.6 (5th Cir.
   2005) (“Although pro se briefs are to be liberally construed, pro se litigants
   have no general immunity from the rule that issues and arguments not briefed
   on appeal are abandoned.” (citations omitted)). Accordingly, the district




           2
              We also note that, although not at issue in Higgins’s previous appeal, while
   analyzing the causation element of the retaliation claims, our court stated that
   “Navarrete’s statement suggests his own vote was motivated by retaliatory intent,”
   Higgins, 673 F. App’x at 379, and that “Jones’s vote for a G-5 classification was motivated
   by retaliatory animus.” Id.
           3
            We construe Higgins’s pro se filing liberally. Jones v. Tex. Dep’t of Crim. Just., 880
   F.3d 756, 759 (5th Cir. 2018) (per curiam).




                                                 8
Case: 20-20341    Document: 00516215097         Page: 9   Date Filed: 02/23/2022




                                 No. 20-20341


   court’s grant of summary judgment as to Higgins’s claim against Morris is
   affirmed.
                             IV. Conclusion
         For the foregoing reasons, we AFFIRM the district court’s judgment
   in part and REVERSE the judgment in part. The case is REMANDED
   with instructions. We DENY plaintiff’s motion to supplement the record.




                                       9